MEMORANDUM OF DECISION.
Upon his plea of guilty entered in the Superior Court, Androscoggin County, the defendant Dana Goulet was convicted for the offense of unlawful possession of a firearm, 15 M.R.S.A. § 393 (1980), a Class C crime. The statute in relevant part prohibits a person who has been convicted of a crime punishable by one year or more imprisonment from having in his possession or under his control any firearm. The defendant appeals from his conviction on the ground that since the underlying indictment does not allege that he knowingly possessed the firearm it is fatally defective. We have recently addressed this issue in State v. Myrick, Me., 436 A.2d 379 (1981) and the holding therein is dispositive of defendant’s appeal.
The entry is:
Appeal denied.
Judgment affirmed.
All concurring.